Citation Nr: 1604977	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which determined that new and material evidence had not been submitted and declined to reopen the claim of service connection for a psychiatric disorder.  The Veteran filed a Notice of Disagreement (NOD) in November 2010.  The RO issued a Statement of the Case (SOC) in January 2011.  In February 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in May 2012.  A copy of the hearing transcript has been associated with the claims file.

In April 2014, the Board reopened the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  The Board also withdrew the Veteran's appeal of the issue of entitlement to service connection for alcohol dependence.  The Board then remanded the acquired psychiatric disorder claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

The issues were then returned to the Board in November 2014.  In November 2014, the Board denied the claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the November 2014 Board denial and remanded the claim to the Board for compliance with the directives specified by the Joint Motion.  The issue has now been returned to the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, a review of the Veteran's service treatment records (STRs) in the claims file reveals only the Veteran's military entrance Report of Medical History and examination, and multiple copies of his separation Report of Medical History and examination.  The STRs also include records from Fort Leonard Wood Hospital dated from 1966 only.  There are no in-service treatment records - despite the Veteran being in the active military service for over nine years.  The Veteran and his representative have asserted that the record is missing STRs.  See, e.g., March 2007 Substantive Appeal; April 2008 Informal Hearing Presentation (IHP); and, July 2009 IHP.  This suggests to the Board that the record may be missing STRs; however, a Formal Finding of the Unavailability of Records is not in the claims file.  Thus, the Board finds that another attempt to obtain the Veteran's STRs must be made upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Additionally, a remand is necessary in order to obtain an addendum opinion from the VA examiner conducted the May 2014 mental disorders examination.  At the April 2011 VA examination, the VA examiner diagnosed the Veteran with depression and anxiety.  At the May 2014 VA examination, the examiner diagnosed the Veteran with a personality disorder and major depressive disorder.  Regarding the personality disorder, the Board notes that, generally, a personality disorder is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711  (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Here, the VA examiner did not provide a medical opinion regarding whether the personality disorder was subject to, or aggravated by, a superimposed disease or injury during service which resulted in an additional disability.  Moreover, regarding the current diagnoses of depression, anxiety, and major depressive disorder diagnosis, the May 2014 VA examiner provided a negative nexus medical opinion.  The examiner reasoned, in pertinent part, that there was no evidence to suggest that the Veteran had chronic depression or anxiety that was not related to his maladaptive personality traits.  The examiner did not provide any rationale for this statement.  The examiner also did not determine whether the Veteran actually had a chronic acquired psychiatric disorder that manifested during service and shortly thereafter.  Therefore, a VA addendum medical opinion is necessary before the claim can be decided on the merits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Request all STRs and personnel records from the National Personnel Records Center (NPRC) or from any other source deemed appropriate.  Associate all such records with the Veteran's claim folder.  All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, to include a Formal Finding regarding the unavailability of these records.  The Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining the above records, return the claims file to the examiner who conducted the May 2014 VA mental disorders examination for an addendum opinion.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer medical opinions on the following:

a) Was the Veteran's currently diagnosed personality disorder subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability, to include depression, major depressive disorder, and/or anxiety?

b) Is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed acquired psychiatric disorder (to include depression, anxiety, and major depressive disorder) manifested to a compensable degree within one year of the Veteran's military discharge in November 1975?

c) Is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed acquired psychiatric disorder (to include depression, anxiety, and major depressive disorder) is of service onset or otherwise related thereto?

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's lay statements regarding his history and symptomatology concerning his disability.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R.
§ 20.1100(b) (2015).

